DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: in line 3, “a distal portion joined to a distal end of the main body, and made of a resin including a metal or a metal compound” should be “a distal portion joined to a distal end of the main body[[,]] and made of a resin including a metal or a metal compound”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuma et al (JP 2013081655, provided by the applicant, all citations are of the attached translation of the description provided from Espacenet).
Regarding claim 1, Fuma discloses:
A catheter (10; Fig. 1) comprising: a main body (40); and a distal portion (40a) joined to a distal end of the main body (40), and made of a resin including a metal or a metal compound (¶0039 – in Fig. 2, the distal portion 40a includes radiopaque marker 17, such as a platinum alloy, which is a metal compound), wherein the distal portion (40a) includes a distal region (see Image 1 below) and a proximal region (Image 1) disposed on a proximal side of the distal region (40a), and a hardness of the distal region (Image 1) is higher than a hardness of the proximal region (Image 1) (the presence of the radiopaque marker 17 makes the distal region a higher hardness than the proximal region).
Image 1. Annotated portion of Fig. 2

    PNG
    media_image1.png
    306
    434
    media_image1.png
    Greyscale

Regarding claim 4, Fuma discloses:
The catheter according to claim 1, wherein the metal or the metal compound includes radiopaque metal (¶0039 – the metal is a radiopaque metal).
Regarding claim 7, Fuma discloses:
The catheter according to claim 1, wherein the metal or the metal compound included in the resin forming the distal portion (40a) is included only in the distal region (Image 1) of the distal portion (40a) (radiopaque ring 17 is only in the distal region of Image 1).
Regarding claim 8, Fuma discloses:
The catheter according to claim 1, wherein the metal or the metal compound included in the resin forming the distal portion (40a) is included in both the distal region (Image 1) and the proximal region (Image 1) of the distal portion (40a) (¶0039 – the radiopaque marker 17 is attached to the outer periphery of the braided portion 30 and because the braided portion extends throughout the distal portion 40a, both the distal and proximal regions include the metal compound).
Regarding claim 9, Fuma discloses:
The catheter according to claim 8, wherein an amount per unit volume of the metal or the metal compound in the distal region (Image 1) is greater than an amount per unit volume of the metal or the metal compound in the proximal region (Image 1) (¶0039 – the radiopaque marker 17 is attached to the outer periphery of the braided portion 30 and because the braided portion extends throughout the distal portion 40a, both the distal and proximal regions include the metal compound – because the distal region includes both the braid 30 and the radiopaque marker 17, the amount per unit volume is higher in the distal region).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fuma.
Regarding claim 11, Fuma discloses the catheter according to claim 1 but is silent regarding the distal region and proximal region being “tapered relative to the main body such that a diameter of the distal portion decreases from the proximal region to the distal region.” However, Fuma teaches a tapered region (40b; Fig. 2) that decreases in diameter from one end of the region to the other in order to form a smooth transition to a desired small diameter (¶0041). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the distal portion of Fuma to form part of the tapered region as taught by portion 40b of Fuma in order to form a smooth transition between the main body of the catheter and the small distalmost diameter of the catheter.
Allowable Subject Matter
Claims 2, 3, 5, 6, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783